Order entered May 15, 2019




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-17-00973-CV

                             RIGGS & RAY, P.C., Appellant

                                          V.

                          STATE FAIR OF TEXAS, Appellee

                   On Appeal from the 116th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-16-16070

                                      ORDER
      The Motion of State Fair of Texas to Order an Equal Division of the Rejoinder Time

During May 14, 2019 Oral Argument is DENIED as moot.


                                                 /s/   BILL WHITEHILL
                                                       PRESIDING JUSTICE